DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

1.	Claims 1-21 are pending.

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



3.	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

	Claims 1-21 are directed to gathering and analyzing records, which is considered a concept performed in the human mind (including an observation, evaluation, judgment, and opinion).  A concept performed in the human mind falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Mental Processes). The claims could also be considered certain methods of organizing human 
                Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-10 are directed to an method containing at least one step, claim 11 is directed to a non-transitory computer readable medium including one or more instructions, and claims 12-21 are directed to a system including at least one processor and memory.  Accordingly, the claims fall within the four statutory categories of inventions (a process, an apparatus, and a machine) and will be further analyzed under step 2 of the Alice/Mayo framework:
                Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding representative independent claim 1, the method comprising:
collecting user value statements;
determining personal product differentiation (PPD) scores based on the user value statements;
collecting experiences related to a user reaction to a product;
analyzing the collected experiences based on the PPDs; and


The above-recited limitations receive survey data and generate an aggregated audience attribution.  This arrangement amounts to both an observation and evaluation.  Such concepts have been considered ineligible mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Further, these actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data with regard to an audience and attributing a media impression to a demographic group.  This arrangement amounts to managing personal behavior.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The independent claims do recite additional limitations:  
A non-transitory computer readable medium
A processor
A memory

These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional technological elements are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or 

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  Communicating information (i.e., receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Applicant’s own Specification indicates the conventionality of the claimed devices (see at least paragraph [00204], “the machine readable instructions comprise programs for execution by a processor such as the processor 1412 shown in the example processor platform 1400 discussed below in connection with FIG. 14. The programs may be embodied in software stored on a tangible computer readable storage medium such as a CD-ROM, a floppy disk, a hard drive, a digital versatile disk (DVD), a Blu-ray disk, or a memory associated with the processor 1412, but the entire programs 
            
Independent claims 11 and 12 and Dependent claims 2-10 and 13-21 merely represent embellishments to the abstract idea and do not impart eligibility on the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2019/0244684, Hussam, et al., hereinafter Hussam.
6.	Regarding claim 1, Hussam teaches a method for gathering and analyzing electronic records comprising:
	collecting user value statements, (page 1, para. 8, the method includes linking a score value to one or more questions included in the customized medical study instrument, and generating a scoring rule based on the linked score values, and page 6, para. 59, Numerical scores may be associated with question responses to facilitate scoring of an instrument and mathematical and/or statistical analysis. Frequently, studies are designed to test the efficacy of a medical procedure, treatment or device. Accordingly, in a preferred embodiment, numerical scores are associated with questions, where a higher numerical score indicates that the treatment is effective and a lower numerical score indicates that the treatment is not effective or 
	determining personal product differentiation (PPD) scores based on the user value statements, (page 6, para. 59, Numerical scores may be associated with question responses to facilitate scoring of an instrument and mathematical and/or statistical analysis. Frequently, studies are designed to test the efficacy of a medical procedure, treatment or device. Accordingly, in a preferred embodiment, numerical scores are associated with questions, where a higher numerical score indicates that the treatment is effective and a lower numerical score indicates that the treatment is not effective or is less effective. In this embodiment, an instrument includes the following question: “Did you experience an improvement in your symptoms following the treatment?”);
	collecting experiences related to a user reaction to a product, (page 6, para. 59, Numerical scores may be associated with question responses to facilitate scoring of an instrument and mathematical and/or statistical analysis. Frequently, studies are designed to test the efficacy of a medical procedure, treatment or device. Accordingly, in a preferred embodiment, numerical scores are associated with questions, where a higher numerical score indicates that the treatment is effective and a lower numerical score indicates that the treatment is not effective or is less effective. In this embodiment, an instrument includes the following question: “Did you experience an improvement in your symptoms following the treatment?”);
	analyzing the collected experiences based on the PPDs, (page 6, para. 59, Numerical scores may be associated with question responses to facilitate scoring of an instrument and mathematical and/or statistical analysis. Frequently, studies are designed to test the efficacy of a medical procedure, treatment or device. Accordingly, in a preferred embodiment, numerical scores are associated with questions, where a higher numerical score indicates that the treatment is effective and a lower numerical score indicates that the treatment 
	generating at least a recommendation of a preferred product for the user, (page 12, para. 116, The medical integration system 102 also includes, for example, procedure determination rules to determine a recommended procedure or a recommended medical device based on patient's symptoms and an instrument's score values, including, for example, symptom severity score values and symptom improvement score values. The medical integration system 102 generates the procedure determination rules by determining the medical procedures that have been categorized as effective (“effective medical procedures”) based on the score values associated with a user's answers to various questions in an instrument. In one particular example, the system 102 determines the efficacy of a joint replacement surgical procedure. ).
7.	Regarding claim 2, Hussam teaches the method of claim 1 as described above.  Hussam further discloses wherein the user value statements includes patient value statements (PVS), and wherein collecting PVS further comprises:
	collecting a patient’s demographic information, (page 11, para. 105, and other demographic data );
	identifying at least one disease area, (pages 4-5, para. 44, the user may enter various patient criteria, including diagnosis codes, International Statistical Classification of Diseases and Related Health Problems (“ICD”) codes (e.g., ICD-9 and ICD-10 codes), Current Procedural Terminology (“CPT”) codes and other various diagnosis information and treatment information and various inclusive or exclusive criteria (e.g., age information, height information, weight information and smoker status information). The system 102 includes, for example, a 
	collecting prioritized symptoms, (pages 7-8, para. 71, a finalized instrument (i.e., a finalized customized and non-customized instrument) may be sent to patients to participate in the study. Patients are selected to participate in a study by the patient's physician, based on the patient's qualifications, including, for example, age and gender. Physicians are able to enter patient name and other identifying information (e.g., email address and home address) into the medical integration system 102. In this embodiment, the medical integration system 102 also queries data repositories, including EMR systems, for the names of patients qualified to participate in a study. The medical integration system 102 may generate a list of the patients qualified to participate in a study and may enable a user to link (e.g., through a pointer) a selected patient to a particular study. As a result of the link, the system 102 may generate a notification message notifying the patient that he has been selected to participate in a study. In some examples, the patient is notified by an electronic message sent to the patient's electronic mail address and page 12, para. 115, the medical integration system 102 may also include procedure assessment rules, which “grade” or classify a procedure based on the determined efficacy of the procedure. In a particular example, the procedure assessment rules collate the patient's symptoms before the procedure and the patient's symptoms after the procedure to determine if the patient's symptoms have improved following the procedure.); and
	collecting prioritized preferences, (page 10, para. 102, generate a new patient profile for a clinic, view patients associated with a clinic, view clinic patients first names and last names, join a group, generate a group, search for groups, post messages to members in a group, edit the details of a membership, view memberships associated with a clinic, edit clinic memberships, associate physicians, physician assistants, and clinic administrators with a clinic, de-associate a user with a clinic and view overdue instruments.).
102 generates a procedure determination rule including the symptoms patients experienced before the procedure. In a particular example, a procedure determination rule for joint replacement includes the following instructions “If symptoms==joint pain or joint difficulty or joint swelling, then procedure ==joint replacement.” ).
9.	Regarding claim 4, Hussam teaches the method of claim 1 as described above.  Hussam further discloses wherein determining the personal product differentiation (PPD) scores further comprises:
	gathering key inputs, wherein key inputs include at least one of: patient medical records, patient healthcare formulary, drug interactions, and product details, (page 14, para. 129, users of the medical integration system 102 upload medical data (e.g., research data, research records, surgical data, medical information data, electronic health records, paper health records, physician notes from prior and/or past visits to a medical facility, health information, medical status information, medical history information, and the like) into the system 102); and
	analyzing how each product best meets the PVS while eliminating adverse drug interactions, (page 12, para. 118, the patient flow module 124 improves patient satisfaction by efficiently tracking actions a patient needs to take and instruments a patient needs to fill out prior to engaging with a physician. The illustrated patient flow module 124 is integrated with various aspects of the medical integration system 102, including, for example, the database 126. Through querying the database 126, the patient flow module 124 determines the 124 may also track a patient's steps and activities from the time the patient arrives at the clinic, registers with the clinic, waits to see a nurse, is seen by a nurse and is moved to an examination room. In a preferred embodiment, the module 124 provides clinics (e.g., physicians and nurses and health care providers) feedback and guidance as to the next action to be performed and the information the patient needs to provide the clinic, physician or nurse.).
10.	Regarding claim 5, Hussam teaches the method of claim 1 as described above.  Hussam further discloses wherein the collected experiences includes treatment experiences, and wherein collecting treatment experiences further comprises:
	gathering product monitoring requirements, (page 13, para. 126, monitor patient flow in a clinic and perform the proper processes and tasks needed move patients through the clinic);
	establishing a tailored monitoring plan, (page 7, para. 64, generates alerts by enabling physicians to establish answer threshold values for a question or an instrument. In this embodiment, if a patient fills out an instrument and the patient's answer to a particular question or questions exceeds a threshold value, the medical integration system 102 generates and sends the physician a notification message (e.g., an email or an alert icon is posted on a physician dashboard graphical user interface).);
	gathering patient treatment experiences based on the tailored monitoring plan, (page 7, para. 65, instruments may be assigned a predetermined availability date: the date on which the instrument becomes available to the user. In one particular example, this date is set directly through a value being entered into a textbox by a user. In another particular example, the date is indirectly set by a reference to a number of days, weeks, months or years (e.g., 10 weeks from today). Instruments may also be assigned a duration of availability. During this 
	updating at least one blinded patient experience database, (page 7, para. 66, a new set of questions included in the customized instrument are reviewed, rated and validated in many review phases, with an individual phase modifying and/or eliminating questions until the instrument is final. Frequently, associations, institutions and clinics assemble expert panels to validate the custom generated instruments prior to the instruments' deployment to patients. In this case, the medical integration system 102 may generate online review forums to serve a global set of researchers or a single organization/clinic or physicians, reviewers and experts (collectively referred to as “panel members” herein, without limitation, for purposes of convenience).).
11.	Regarding claim 6, Hussam teaches the method of claims 1 and 5 as described above.  Hussam further discloses wherein analyzing the collected patient experiences further comprises using artificial intelligence on the collected treatment experiences, (page 18, para. 175, Each computer program can be implemented in a high-level procedural or object oriented programming language, or in assembly or machine language if desired; and in any case, the language can be a compiled or interpreted language.).
12.	Regarding claim 7, Hussam teaches the method of claims 1, 5, and 6 as described above.  Hussam further discloses wherein using artificial intelligence on the collected treatment experiences further comprises:
	analyzing features extracted from at least one key database, wherein the least one key database includes any one of: a blinded patient experience database and a blinded patient information database, (page 13, para. 121,  a process executed by the system analyzes and assesses the content of a user's answers to questions included in an 102 determines, without limitation, diagnosis information, treatment information and medication information for a patient. The system 102 generates the medical assessment rules by receiving a listing of symptoms (e.g., symptoms regarding pain) and a listing of medical diagnoses associated with the symptoms. In a particular example of a medical assessment rule, if the system receives patient symptoms indicating that the patient is experiencing pain when opening ajar, then the patient is assigned an assessment of “wrist pain.”)
13.	Regarding claim 8, Hussam teaches the method of claims 1 and 5-7 as described above.  Hussam further discloses further comprising:
	using artificial intelligence routines to identify one or more of trends, predictions, learnings, and commonalities, (page 15, para. 138, where medical data is being uploaded for multiple patients (e.g., dozens or hundreds of patients), the system 102 scans 444 (e.g., simultaneous and/or iterative scanning) the uploaded data for each patient and groups together the medical data (e.g., across the multiple patients) associated with the same keyword. In one particular embodiment, medical data for patient A and patient B is received 442 by the system 102. The received medical data includes patient A's answer to question A and patient B's answer to question A. In this example, the system 102 scans 444 (e.g., through execution of the scanning tool) the received medical data and detects keyword A twice, because keyword A is included in the medical data associated with patient A and keyword A is also included in the medical data associated with patient B.).
14.	Regarding claim 9, Hussam teaches the method of claim 1 as described above.  Hussam further discloses wherein the electronic records are human experience records, (page 13, para. 121, a process executed by the system analyzes and assesses the content of a user's answers to questions included in an instrument.) Through execution of the medical assessment rules, the system 102 determines, without limitation, diagnosis information, treatment information and medication information for a patient. The system 102 generates the medical assessment rules by receiving a listing of symptoms (e.g., symptoms regarding pain) and a listing of medical diagnoses associated with the symptoms. In a particular example of a medical assessment rule, if the system receives patient symptoms indicating that the patient is experiencing pain when opening ajar, then the patient is assigned an assessment of “wrist pain.”), and wherein the preferred product is a drug in a specific disease area, (page 13, para. 121, Through execution of the medical assessment rules, the system 102 determines, without limitation, diagnosis information, treatment information and medication information for a patient.). 
15.	Regarding claim 10, Hussam teaches the method of claim 1 as described above.  Hussam further discloses further comprising:

 	displaying, through the user interface, at least one of: product names, product logos, active ingredients, approval dates, medical history information, administration information, side effect information, and indicator labels, (page 13, para. 121, Through execution of the medical assessment rules, the system 102 determines, without limitation, diagnosis information, treatment information and medication information for a patient.).
16.	Regarding claim 11, this claim is rejected for the same reason as set forth above with regard to claim 1.  Hussam further disloses a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, (page 1, para. 11, a computer program product residing on a computer readable storage medium, the computer program product comprising instructions).
17.	Regarding claim 12-21, this claim is rejected for the same reason as set forth above with regard to claims 1-10.  Hussam further disloses a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, (page 1, para. 16, a processor; and a computer program product residing on a computer readable storage medium).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	A.	SYSTEM FOR PREDICTING EFFICACY OF A TARGET-DIRECTED DRUG TO TREAT A DISEASE (US 20190148019 A1) teaches the system includes a processor configured for receiving biomedical documents including an identifier of the target and/or of the disease; specifying an offset time the offset time indicating a time interval ahead of the performing of the prediction; specifying a time window ending at the begin of the offset time; extracting a plurality of features selectively from the ones of the received documents published during the time window; providing a classifier having been trained on training features extracted from biomedical training documents published within a training time window ending at the begin of the offset time ahead of a moment the outcome of one or more training studies on training target-disease-pairs was disclosed; executing the classifier, thereby providing the extracted features as input; and outputting a classification result indicating whether the drug directed at the target can be used to treat the disease.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624